Title: From George Washington to William Irvine, 6 August 1782
From: Washington, George
To: Irvine, William


                  
                     sir
                     Head Quarters 6th Augst 1782
                  
                  I have to acknowlege the Receipt of your two Letters of the 1st & 11th of July—the former containg the plan of a proposed Expedition, of which you mention your being solicited to take the Command, & covering a Copy of your Letter to the Secretary at War on that proposition—I have not given you my Ideas on this Expedition, as the plan, if adopted, must probably have began its Execution, before my Letter would have reached you—If attempted, I have only to give you my good Wishes for its Success.
                  I lament the failure of the former Expedition—and am particularly affected with the disastrous fate of Colo. Crawford—no other than the extremest Tortures which could be inflicted by the Savages could, I think, have been expected, by those who were unhappy eno’ to fall into their Hands, especially under the present Exasperation of their Minds, for the Treatment given their Moravian friends.  For this reason, no person should at this Time, suffer himself to fall alive into the Hands of the Indians.With great Regard & Esteem I am sir Your most Obedient & humble Servant 
                  
                     Go: Washington
                  
               